Citation Nr: 1528009	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease for the purpose of retroactive benefits under Nehmer v. United States Department of Veterans Affairs.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1974.  He died in April 2010.  The appellant is the surviving spouse of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Nehmer Review at the Regional Office (RO) in Waco, Texas, and the RO in New Orleans, Louisiana.  The case was certified to the Board by the New Orleans RO.  

The appellant and her daughter testified at a March 2015 hearing before the undersigned.  A transcript of the hearing is associated with the Veterans Benefits Management System (VBMS) paperless file.  In addition to the documents associated with VBMS, there are additional relevant records located in Virtual VA.  The appellant submitted additional relevant evidence accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.

2.  The Veteran had diabetes mellitus and ischemic heart disease.  

3.  A July 2002 rating decision denied compensation for a disease that can reasonably be construed as a claim for ischemic heart disease.  The case was identified for such Nehmer review.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for ischemic heart disease for the purpose of retroactive benefits under Nehmer v. United States Department of Veterans Affairs have been met.  38 U.S.C.A. §§ 501, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.816 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision as to the issue decided herein, discussion of VA's compliance with the duties to notify and assist is not necessary.  

The appellant contends that the Veteran had ischemic heart disease and service connection under Nehmer are warranted.  

The Veteran served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  During the Veteran's lifetime, service connection had been established for diabetes mellitus as a disease presumptively caused by herbicide exposure based on his Vietnam service.  See 38 C.F.R. § 3.309(e).  Additionally, as discussed below, the Veteran also had ischemic heart disease.  Accordingly, the Veteran was a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(i).  When a Nehmer class member entitled to retroactive benefits under 38 C.F.R. § 3.816 dies prior to receiving payment of such benefits, such benefits are paid to the first individual or entity listed in 38 C.F.R. § 3.816(f)(1); in this case, the Veteran's surviving spouse.  The provisions of 38 U.S.C.A. § 5121(c) (West 2014) and 38 C.F.R. § 3.1000(c) (2014) requiring survivors to file claims for accrued benefits do not apply to Nehmer payments under 38 C.F.R. § 3.816.  38 C.F.R. § 3.816(f)(2).  The right to such benefits survives the entitled member.  See Nehmer v. Veterans' Admin. of Gov't of U.S., 284 F.3d 1158, 1162 (9th Cir. 2002) (rejecting VA's argument that a veteran's claim to retroactive benefits dies with him); VA Training Letter 10-04 (Feb. 10, 2011) ("The right to benefits survives entitled member.  (Contrary to 38 U.S.C. § 5121).  Concepts relating to accrued benefits are not applicable in Nehmer cases.").  Additionally, payment of benefits pursuant to 38 C.F.R. § 3.816 bars a later claim by any individual for payment of accrued benefits under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000.  38 C.F.R. § 3.816(f)(4).  In light of VA Training Letter 10-04, stating that concepts related to accrued benefits are not applicable in Nehmer cases, and 38 C.F.R. § 3.816, which provides a separate route from accrued benefits for survivors of Nehmer class members to receive unpaid benefits, the Board finds that the strict evidentiary rules related to accrued benefits claims do not apply in this case.  

Having established that the Veteran was a Nehmer class member, the Board must determine whether the Veteran was entitled to service connection under 38 C.F.R. § 3.816 for ischemic heart disease.  First, as reflected in a June 2012 letter from Dr. Long, a cardiologist who treated the Veteran, and an October 2012 VA opinion, the Veteran had coronary artery disease, a type of ischemic heart disease.  See 38 C.F.R. § 3.309(e).  Additionally, a March 2010 treatment record shows that the Veteran reported chest discomfort.  As noted above, the Veteran served in the Republic of Vietnam during the Vietnam era, and is therefore presumed to have been exposed to herbicides.  Therefore, entitlement to service connection for ischemic heart disease is established on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  

Retroactive benefits under Nehmer are warranted when a class member is entitled to disability compensation for a covered herbicide disease and, before the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the class member filed a claim for compensation for the covered disease.  38 C.F.R. § 3.816(c).  A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and supporting statements and submissions may reasonably be viewed as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2).  Ischemic heart disease was added to the list of diseases associated with herbicide exposure effective August 31, 2010.  Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

In January 2002, the Veteran filed a claim for service connection for, among other disorders, high cholesterol.  In July 2002, VA denied entitlement to service connection for hypercholesterolemia and explained that hypercholesterolemia is considered an isolated clinical finding or "risk factor" rather than an actually disabling condition.  The rating decision addressed hypercholesterolemia under diagnostic code 7099-7005.  Diagnostic code 7005 pertains to coronary artery disease.  38 C.F.R. § 4.104 (2014).  Given this choice of diagnostic code, the Board finds that the July 2002 rating decision denied compensation for a disease that can reasonably be construed as the same as coronary artery disease/ischemic heart disease.  Therefore, service connection under Nehmer are warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for ischemic heart disease for the purpose of retroactive benefits under Nehmer v. United States Department of Veterans Affairs is granted. 


REMAND

The issue of entitlement to service connection for the cause of the Veteran's death must be remanded for an additional medical opinion.  See 38 U.S.C.A. § 5103A(a) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Although medical opinions regarding the cause of the Veteran's death were obtained in February 2011 (addressing diabetes mellitus) and October 2012 (addressing ischemic heart disease), the Board finds these opinions are inadequate in light of 38 C.F.R. § 3.312(c)(3) (2014), which provides that service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death.  Both of the opinions stated that colon cancer was the cause of the Veteran's multi organ system failure.  The appellant submitted an opinion by Dr. Calabresi in July 2011 stating:  "Though a direct correlation with development of colorectal cancer may not be identifiable with regard to 'Agent Orange' exposure, it is of my opinion that it also cannot be ruled out."  Therefore, an opinion regarding whether the Veteran's colon cancer was due to his presumed herbicide exposure is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA physician who is an appropriate specialist.  The VBMS and Virtual VA records must be made available to the physician for review.  The physician must indicate whether it is as least as likely as not (50 percent probability or more) that either (1) diabetes mellitus, diabetic peripheral neuropathy of the lower extremities, erectile dysfunction, or ischemic heart disease caused or substantially or materially contributed to the multi organ system failure that resulted in death, or (2) the colon cancer that caused or substantially or materially contributed to the multi organ system failure that resulted in death was related to service, to include presumed herbicide exposure.  A complete rationale must accompany each opinion provided.  In addition to any other evidence the physician finds relevant, he or she must address the opinion by Dr. Calabresi submitted in July 2011.

The physician is informed that diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Even in cases where the primary cause of death is by its nature so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, consideration must be given to whether service-connected conditions were of such severity as to have a material influence in accelerating death.  

2.  After completing the above and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the appellant and her representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


